Citation Nr: 0031267	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 12, 1993 
for a 10 percent evaluation for service-connected trichiasis 
of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to April 
1977.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for an eye disability was denied in 
July 1978.  The appellant did not appeal.

2.  A petition to reopen a claim for service connection for a 
left eye disorder was received on April 12, 1993.

3.  Service connection for trichiasis of the left eye was 
granted in July 1993 and assigned a noncompensable evaluation 
from April 12, 1993.  The appellant perfected an appeal only 
as to the assignment of a noncompensable evaluation.

4.  In January 1998, the RO effectuated a December 1997 Board 
decision and assigned a 10 percent evaluation for trichiasis 
of the left eye, which was assigned an effective date of 
April 12, 1993.


CONCLUSIONS OF LAW

1.  The July 1978 decision that denied service connection for 
an eye disability is final.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 
20.1103 (2000).

2.  The July 1993 rating decision that assigned an effective 
date of April 12, 1993 for service-connected trichiasis of 
the left eye is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 
(2000).

3.  An effective date earlier than April 12, 1993 for a 10 
percent evaluation for service connected trichiasis of the 
left eye is legally impossible.  38 U.S.C.A. 5110 (West 
1991); 38 C.F.R. 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1997 rating decision, a 10 percent evaluation 
for trichiasis of the left eye was granted from April 12, 
1993.  The appellant contends that the effective date for 
this evaluation should be May 12, 1978, which was the date 
the RO received his original claim.

The appellant filed a claim for service connection for an eye 
condition that was received by the RO on May 12, 1978.  In a 
letter dated May 19, 1978, the appellant was notified at his 
address of record that arrangements were being made for a 
physical examination in reference to his claim for benefits.

In a July 1978 decision, service connection for an eye 
condition was denied.  The appellant failed to report for the 
medical examination scheduled in connection with his claim 
for service connection for an eye condition.  The rating 
board stated that it did not assume jurisdication over this 
issue.  Adjudication prepared a letter and prepared VA form 
21-523 (Disallowance). A decision was mailed to the 
appellant's address of record on July 28, 1978.  The cover 
letter informed him that service connection for an eye 
condition had been denied because he failed to report for 
examination.  In the absence of an examination report, the 
evidence was insufficient to warrant service connection.  
Notice of the appellant's procedural and appellate rights 
accompanied this letter.

The appellant filed a claim for service connection for a left 
eye disability which was received by the RO on April 12, 
1993.  Service connection for trichiasis of the left eye was 
granted in a July 1993 rating decision and assigned a 
noncompensable evaluation from April 12, 1993, the date of 
receipt of the reopened claim.

The appellant perfected an appeal as to his disagreement with 
the assigned noncompensable evaluation.  He did not dispute 
the effective date of the grant of service connection.  In 
December 1997, the Board granted a 10 percent evaluation for 
this disability.  In a December 1997 rating decision, the RO 
effectuated the Board's decision and assigned a 10 percent 
evaluation for trichiasis of the left eye from April 12, 
1993.

The appellant contends that his service medical records 
established the left eye disability, and that the effective 
date for the 10 percent evaluation should be the date he 
filed his original claim, May 12, 1978.  The RO should not 
have refused jurisdiction.  He did not fail to report for any 
examination he was made aware of.  In February 2000, the 
appellant waived his hearing request in writing and indicated 
his appeal would be satisfied if the Board would approve a 
compromise date of 1983.  His representative requested a 
compromise date of May 12, 1985 to satisfy the appeal.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
Service connection for an eye condition was denied by the RO 
in July 1978.  The appellant was notified of this decision 
and furnished with his appellate rights.  He did not appeal.  
The appellant contends that he was not notified of an 
examination, however he has furnished his own copies of the 
rating decision and the letter that furnished notice that his 
claim had been denied for failure to report for an 
examination.  He did not appeal or notify the RO of his 
willingness to report.  The July 1978 decision is final.  In 
view of the fact that he was informed of the decision and the 
reasons for the decision, the argument that he did not 
receive notification of his duty to report is not convincing.  
The veteran could have appealed or could have stated in a 
timely manner that he did not receive notification of the 
examination.  

The July 1993 rating decision granted service connection for 
trichiasis of the left eye, assigned a noncompensable 
evaluation, and assigned an effective date of April 12, 1993.  
The appellant perfected an appeal only as to the assigned 
evaluation.  The effective date assigned in the July 1993 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2000).  The award of service 
connection for trichiasis of the left eye in July 1993 was an 
award based on a claim reopened after final adjudication.

The Board has determined that an effective dated earlier than 
April 12, 1993 for the award of a 10 percent evaluation for 
service-connected trichiasis of the left eye is legally 
impossible.  The July 1978 rating decision is final.  The 
petition to reopen the claim for service connection for an 
eye condition was received on April 12, 1993.  The effective 
date of such an award based on a claim reopened after final 
adjudication can not be earlier than the date of receipt of 
the application.  The appellant did not appeal the effective 
date that was assigned in the July 1993 rating decision.  The 
portion of the rating decision that assigned the April 12, 
1993 effective date is final.  There is no entitlement to an 
effective date for a 10 percent evaluation for a disability 
which would be earlier than the date service connection for 
that disability was granted.

The Board has considered the appellant's contentions.  He has 
contended that his service medical records established the 
left eye disability, and that the effective date for the 10 
percent evaluation should be the date he filed his original 
claim, May 12, 1978.  VA recognizes that his left eye 
disability is service-connected, as service connection has 
been granted.  However, by failing to report for a post-
service VA examination, current disability could not be 
established and thus the RO's July 1978 decision was 
supportable and an effective date can not be assigned based 
on the date the claim was filed for that rating decision.  
Statute and regulation determine the assignment of effective 
dates for disability benefits based on reopened claims.  
There is no legal provision for the assignment of an 
effective date by compromise.  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than April 12, 1993 for a 10 
percent evaluation for service-connected trichiasis of the 
left eye is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


